DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1 and 3-19 are pending in the application.
	The current action is in response to Applicants’ reply filed 16 July 2021.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Applications No. 16/163,489 and 13/526,872 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for all currently pending claims of this application.  
Re Claims 1 and 11:  Each of independent claims 1 and 11 require the limitation “wherein there is less than 0.07 inches between the interior surface of the fitting and the exterior surface of the rod” (emphasis added).  This limitation is not supported by either of the prior-filed applications.  Accordingly, the prior-filed applications fail to support these claims.
Re Claims 3-10 and 12-14:  These claims depend from one of claims 1 and 11, discussed above, and thus the prior-filed applications also fail to provide support for these claims.
Re Claim 12:  Claim 12 requires the limitation “a layer of adhesive material between said fitting inside surface and said rod and said wedge that is not more than 0.07 inches in thickness” (emphasis added).  This limitation is not supported by either of the prior-filed applications.  Accordingly, the prior-filed applications fail to support this claim.
Re Claim 13:  Claim 13 requires the limitation “wherein said adhesive material further comprises non-adhesive, uncompressible elements that are between 0 and 0.02 inches in diameter” (emphasis added).  This limitation is not supported by either of the prior-filed applications.  Accordingly, the prior-filed applications fail to support this claim.
Re Claim 15:  Independent claim 15 requires the limitation “an adhesive layer of not more than 0.07 inches in thickness between said rod outer surface and said bore inside surface” (emphasis added).  This limitation is not supported by either of the prior-filed applications.  Accordingly, the prior-filed applications fail to support this claim.
Re Claims 16-19:  These claims depend from claim 15, discussed above, and thus the prior-filed applications also fail to provide support for these claims.
Re Claim 19:  Claim 19 requires the limitation “said non-adhesive material comprising non-compressible solid forms defined by diameters of between 0 and 4 0.02 inches in diameter” (emphasis added).  This limitation is not supported by either of the prior-filed applications.  Accordingly, the prior-filed applications fail to support this claim.
	Note:  In the reply filed 16 July 2021, Applicant argued that enablement for the limitations discussed above can be found in the Inventor’s Declaration filed on 29 December 2014 in parent case App. No. 13/526,782.  However, the Inventor’s Declaration was not part of the original disclosure of the parent case and therefore does not constitute proper support or enablement for the above limitations in the parent case.
Drawings
The drawings are objected to because of the following informalities:
Fig. 7 is objected to because ref. no. “62” (at the upper portion of Fig. 7) should be replaced with ref. no. --61--.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: ref. nos. “82”, “84”, “86”, “88” and “90” (see Figs. 8A-8D).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “non-adhesive, uncompressible elements” of claim 13 and the “non-compressible solid forms” of claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Note:  Examiner notes that the above objections to the Drawings were set forth in the Office Action mailed 16 April 2021; however, they were not addressed by Applicant in the reply filed 16 July 2021.

Claim Objections
Claim 15 is objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 15:  Lines 8-10 of claim 15 should be amended as follows:
--a wedge being inserted into the slit, said wedge defined by at least two outwardly-facing surfaces of matching shape, said shape of said outwardly-facing surfaces  matching said first contour--
Note:  Examiner notes that the above objection to claim 15 was set forth in the Office Action mailed 16 April 2021; however, it was not addressed by Applicant in the reply filed 16 July 2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-11, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,132,343. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Re Claims 1 and 11:  Instant claims 1 and 11 are anticipated by claims 1 and 12, respectively, of US Patent 10,132,343, with the exception that the instant claims recite “wherein there is less than 0.07 inches between the interior surface of the fitting and the exterior surface of the rod”, while the claims of US Patent 10,132,343 recite “wherein there is only minimal space between the interior surface of the fitting and the exterior surface of the rod”.  However, these two limitations are not patentably distinct, since one of ordinary skill in the art would recognize that “only minimal space” would fall within the range of the limitation of “less than 0.07 inches”.
Re Claims 3-10 and 14:  Instant claims 3-10 are anticipated by claims 2-8, 10, and 17, respectively of US Patent 10,132,343.
	Note:  Examiner notes that Applicant attempted to overcome the above Double Patenting Rejection by filing a Terminal Disclaimer with the reply filed 16 July 2021; however, the Terminal Disclaimer was disapproved (see Terminal Disclaimer Review Decision mailed 17 July 2022) due to an improper form being used.  Accordingly, the Double Patenting rejection has not been overcome. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 17:  Claim 17 recites that the joint defines "a gap between said wedge outwardly-facing surfaces and said fitting inside surface” (emphasis added).  It is not clear what is meant by this “gap”.  As can be clearly seen in at least instant Fig. 3, the rod (1) and adhesive (5) fills any space between the wedge (3) and the fitting (2).  Therefore, there does not appear 
For examination purposes, for this Office Action only, the Examiner will interpret this claim to mean that there is a distance (which can be filled by the rod and/or adhesive) between the wedge outwardly-facing surfaces and the inside surface of the fitting.  Clarification and correction are required. 
MPEP 2111.01(III) states that “the ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention.”  Further, no definition of discussion of the term “gap” is given in the instant specification.  Examiner notes that the term “gap” can be defined as “an empty space or interval” (http://www.dictionary.com/browse/gap).  As such, one of ordinary skill in the art would understand the term “gap” to amount to an empty space that is not filled.  
As discussed above, there is no empty “gap” between the wedge outwardly-facing surfaces and the inside surface of the fitting because all of the space between the wedge (3) and the fitting (2) is filled by the rod (1) and adhesive (5).  This relationship is further discussed in at least instant claim 10, which states that “substantially all space within the fitting, at a given point along a length of the fitting, is occupied by the rod or the wedge”, which further indicates that there is no open “gap” between the wedge and the fitting. 
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.
Note:  Applicant has presented arguments related to this rejection in the reply filed 16 July 2021; however, the arguments are improper because they amount to a mere assertion that the 112(a) rejection should be withdrawn, without making any amendment to the claim or presenting any specific argument or evidence as to why the rejection is improper. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brandstetter (US patent 4,369,003) in view of Davis (US patent 3,672,712).
Re Claim 11:  Brandstetter discloses a joint (see the embodiment of Fig. 9), comprising:
a generally solid rod (10; see Fig. 9) which is rod inserted into a fitting (28; see Fig. 4.  Examiner notes that the fitting configuration of Fig. 4 is the same as that of the embodiment of Fig. 9 except for the form of the rod 10), the fitting (28) being formed of a single piece of a machined (please see note below) metal (see Col. 3 lines 46-55), 
the rod (10) having a slit (at the slits receiving spreading wedge 40; see Fig. 9), the slit being inside the rod,
a wedge (spreading wedge 40; Fig. 9) being inserted into the slit, 
wherein the fitting (28; Figs. 4 and 5) has an inside surface  having a contour which varies smoothly (conically, as shown in Fig. 4) with distance along the fitting, and
wherein the wedge (40) has a dimension which has a shape similar to said contour,
wherein the wedge (40) tightly engages the rod (10), and wherein the rod (10) tightly engages the fitting (28; Fig. 4), wherein the rod (10) has an exterior surface which substantially conforms to the inside surface of the fitting (29), wherein there is less than 0.07 inches between the interior surface of the fitting and the exterior surface of the rod (in this case, there is no distance 

    PNG
    media_image1.png
    482
    643
    media_image1.png
    Greyscale

[Regarding the limitation of “machined” in line 2 of the claim, Examiner notes that this appears to be a product-by-process limitation. As stated in MPEP 2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).]

Brandstetter fails to disclose wherein the internal diameter of the fitting has a contour which varies nonlinearly with distance along the fitting, and wherein that the wedge has a dimension which has a curve similar to said contour.
Davis teaches the use of a joint (see Figs. 1-6), comprising a fitting (17), a solid rod (10), and a wedge (wedge-shaped plug 13 in combination with spacer-spreader 12; see Fig. 3) being inserted into an opening of the rod (at end segments 11), wherein the fitting has an inside surface 
It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the device of Brandstetter, such that the internal diameter of the fitting has a contour which varies nonlinearly with distance along the fitting, and wherein that the wedge has a dimension which has a curve similar to said contour, as taught by Davis, for the purpose of securely retaining the rod within the fitting and to evenly transfer tensile loads through the fitting to the rod.

Claims 12-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brandstetter (US patent 4,369,003) in view of Davis (US patent 3,672,712), Higgins (US Patent 2,874,937), and Kobayashi (US Patent 8,388,796).
Re Claims 12 and 13:  Brandstetter, as modified in view of Davis for claim 11 above, discloses a joint significantly as claimed, and further wherein said fitting (28) is made from metal (“tensioning jacket 28 formed of metal or glass fiber reinforced synthetic resin”; see Col. 3, lines 57-58) and said rod (10) is made from non-metallic material (“tubular tensioning element 10 consisting of glass fiber reinforced synthetic resin”; see Col. 3, lines 38-39).
Brandstetter, as modified in view of Davis for claim 11 above, fails to disclose wherein said wedge is made from metal; and further comprising a layer of adhesive material between said fitting inside surface and said rod and said wedge that is not more than 0.07 inches in thickness claim 12); and wherein said adhesive material further comprises non-adhesive, uncompressible elements that are between 0 and 0.02 inches in diameter (as is required by claim 13).
Higgins teaches the use of a joint (see Figs. 5 and 6) comprising a rod (10) which is inserted into a fitting (11), and a wedge (34) being inserted into a slit in the rod, wherein the wedge (34) is made from metal (“metal plug 31”; see Col. 3, line 54) and further comprising a layer of adhesive material (20, 36; see Fig. 6) between said fitting inside surface and said rod and said wedge, for the purpose of ensuring a tight and secure connection of the joint.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Brandstetter such that said wedge is made from metal; and further comprises a layer of adhesive material between said fitting inside surface and said rod and said wedge, as taught by Higgins, for the purpose of ensuring a tight and secure connection of the joint.
The above modification fails to explicitly disclose wherein the adhesive layer is not more than 0.07 inches in thickness (as is required by claim 12); and wherein said adhesive material further comprises non-adhesive, uncompressible elements that are between 0 and 0.02 inches in diameter (as is required by claim 13).
Kobayashi teaches the use of a joint comprising an outer tubular member (1a; see Fig. 4) to be secured to an inner rod (3a), wherein a layer of adhesive material (6) is applied between the outer tubular member and the inner rod, and further wherein the adhesive layer is not more than 0.07 inches in thickness (as ensured by ball members 5, having a diameter that is “generally within the range of 0.1 mm-0.25 mm”, which is equivalent to 0.003 inches-0.009 inches; see Col,. 8, lines 32-34); and wherein said adhesive material further comprises non-adhesive, uncompressible elements (ball members 5) that are between 0 and 0.02 inches in diameter (see Col. 8, lines 32-34), for the purpose of ensuring adequate adhesion between the members.
Brandstetter such that the adhesive layer is not more than 0.07 inches in thickness (as is required by claim 12); and wherein said adhesive material further comprises non-adhesive, uncompressible elements that are between 0 and 0.02 inches in diameter (as is required by claim 13), for the purpose of ensuring adequate adhesion between the members.
Re Claim 14:  Brandstetter, as modified above, discloses a joint significantly as claimed except wherein the wedge defines a length that is less than about five times a diameter of said rod.
Regarding the limitation related to the length of the wedge, Examiner notes that it has been held that where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have been a design consideration within the skill of the art.  In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).  In this case, the instant disclosure and evidence of record has not attributed any particular significance to the length of the wedge as it relates to the diameter of the rod, other than to state that the length of the wedge is “preferably” less than five times the diameter of the rod.  Thus, while a preference has been indicated in the instant disclosure, no particular significance has been attributed to this relationship.
In addition, Examiner notes that it has been held that a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Additionally, it has been held that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
In this case, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Brandstetter such that the wedge defines a length that is less than about five times a diameter of said rod, for the purpose of providing a desired strength and 
	Re Claim 15:  Brandstetter discloses a joint, comprising: 
a generally solid rod (10; see Figs. 4 and 9) defined by an outer surface, said rod inserted into a fitting (28), the fitting being formed of a single piece of a machined (see note above) metal, said fitting (28) defined by an internal bore having an inside surface which varies smoothly with distance along the fitting, the cross-sectional shape of said inside surface defining a first contour, said first contour defined by a narrow end and an opposing wide end (see annotated Fig .4 above); the rod (10) having a slit (see Fig. 9), the slit being inside the rod; a wedge (40) being inserted into the slit (see Fig. 9), said wedge defined by at least two outwardly- facing surfaces of matching shape (see Fig. 9), said shape of said outwardly-facing surfaces being said first contour
Brandstetter fails to disclose wherein the inside surface of the fitting varies nonlinearly with distance along the fitting; and
an adhesive layer of not more than 0.07 inches in thickness between said rod outer surface and said bore inside surface.

Davis teaches the use of a joint (see Figs. 1-6), comprising a fitting (17), a solid rod (10), and a wedge (wedge-shaped plug 13 in combination with spacer-spreader 12; see Fig. 3) being inserted into an opening of the rod (at end segments 11), wherein the fitting has an inside surface (the inner diameter of the resin formed within cavity 21, shown at 16 in Fig. 3; Examiner notes that the resin formed within cavity 21 can be considered part of the fitting since it forms a socket within the fitting in which the end of the rod sits) having a contour which varies smoothly and nonlinearly with distance along the fitting, and wherein the wedge (12 and 13) has a dimension (see Fig. 3) which varies smoothly and nonlinearly with distance along the wedge, such that the wedge has a dimension which has a curve similar to said contour, for the purpose of securely 
It would have been obvious to one having ordinary skill in the art at the time of the invention to further modify the device of Brandstetter, such that the inside surface of the fitting varies nonlinearly with distance along the fitting, as taught by Davis, for the purpose of securely retaining the rod within the fitting and to evenly transfer tensile loads through the fitting to the rod.

Higgins teaches the use of a joint (see Figs. 5 and 6) comprising a rod (10) which is inserted into a fitting (11), and a wedge (34) being inserted into a slit in the rod, and further comprising a layer of adhesive material (20, 36; see Fig. 6) between said rod outer surface and said bore inside surface, for the purpose of ensuring a tight and secure connection of the joint.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Brandstetter such that it further comprises an adhesive layer between said rod outer surface and said bore inside surface, as taught by Higgins, for the purpose of ensuring a tight and secure connection of the joint.
The above modification fails to explicitly disclose wherein the adhesive layer is not more than 0.07 inches in thickness.
Kobayashi teaches the use of a joint comprising an outer tubular member (1a; see Fig. 4) to be secured to an inner rod (3a), wherein a layer of adhesive material (6) is applied between the outer tubular member and the inner rod, and further wherein the adhesive layer is not more than 0.07 inches in thickness (as ensured by ball members 5, having a diameter that is “generally within the range of 0.1 mm-0.25 mm”, which is equivalent to 0.003 inches-0.009 inches; see Col,. 8, lines 32-34); and wherein said adhesive material further comprises non-adhesive, uncompressible elements (ball members 5) that are between 0 and 0.02 inches in diameter (see Col. 8, lines 32-34), for the purpose of ensuring adequate adhesion between the members.
Brandstetter such that the adhesive layer is not more than 0.07 inches in thickness, for the purpose of ensuring adequate adhesion between the members.
Re Claim 16:  Brandstetter further discloses a joint wherein said wedge (40; see Brandstetter Figs. 4, 5 and 9) comprises four outwardly-facing surfaces (projections 48; see Fig. 5) of matching shape aligned in a cruciform shape (see Figs. 5 and 9).
Re Claim 17, as best understood by the Examiner:  Brandstetter discloses a joint defining a gap (occupied by the split end of rod 10; see Brandstetter Figs. 4 and 9) between said wedge (40) outwardly-facing surfaces and said fitting (28) inside surface, wherein the thickness of said gap (i.e. the thickness of the split end of rod 10) is substantially consistent between said narrow end and said wide end of said fitting.
Re Claim 18:  Brandstetter further discloses a joint wherein said wedge (10) is positioned within said fitting (28) such that said narrow ends and said wide ends are aligned in relative juxtaposition.
Re Claim 19:  Kobayashi further teaches wherein said adhesive layer (6; Kobayashi Fig. 4) is comprised of a mixture of adhesive material (6) and non-adhesive material (ball members 5), said non-adhesive material (5) comprising non-compressible solid forms (ball members 5) defined by diameters of between 0 and 0.02 inches in diameter (ball members 5, having a diameter that is “generally within the range of 0.1 mm-0.25 mm”, which is equivalent to 0.003 inches-0.009 inches; see Col,. 8, lines 32-34), for the purpose of ensuring adequate adhesion between the members.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the device of Brandstetter such that said adhesive layer is comprised of a mixture of adhesive material and non-adhesive material, said non-adhesive .

Allowable Subject Matter
Claims 1 and 3-10 would be allowable if the above Double Patenting rejections are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claim 1 requires that an axial end of the wedge is “substantially aligned” with an axial end of the rod, which is also “substantially aligned” with an axial end of the portion of the interior surface of the fitting that varies smoothly and nonlinearly with distance.  This arrangement is shown in instant Fig. 4 (and is illustrated below) and was shown as a seemingly critical feature in Exhibit K of the Declaration filed by Inventor Keith R. Loss on 12/29/2014 in the parent application (App. No. 13/526,782).

    PNG
    media_image2.png
    454
    679
    media_image2.png
    Greyscale

Brandstetter because the axial end of the wedge (40) of Brandstetter, in an assembled condition (see Fig. 4) with the rod (10) and the fitting (28), is clearly not substantially aligned with the axial end of the rod or the axial end of the contoured inner surface of the fitting, as it protrudes out of the end of the rod and of the fitting.
For at least these reasons, independent claim 1 is considered to be allowable over Brandstetter.  Dependent claims 3-10 are considered to be allowable based on their dependence on claim 1.

Response to Arguments
Applicant's arguments filed 16 July 2021 have been fully considered but they are not persuasive.
Applicant has asserted that “neither Brandstetter, nor Davis teach or otherwise suggest these extremely small gaps between the fitting and the rod/wedge.”
However, Examiner notes that, as discussed in the prior art rejection above, 
In Brandstetter, there is no distance between the interior surface of the fitting 28 and the exterior surface of the rod 10, since these two surfaces closely engage one another (i.e. they are in an abutting relationship; see the cross-sectional view of Fig. 5).  Since they are in an abutting relationship the distance between them would be 0 inches, which falls within the claimed range of “less than 0.07 inches”.  Accordingly, this argument is not persuasive.  
Examiner further notes that the limitation “there is less than 0.07 inches between the interior surface of the fitting and the exterior surface of the rod” does not necessarily require that this condition exists at every point throughout the entire axial length of the overlapping portion of the fitting and the rod.  Rather, for this limitation to be satisfied, there must be at least one point at which this condition exists.  Clearly since the interior surface of the fitting 28 and the exterior Brandstetter are in an abutting relationship, there must be at least one point where they contact each other and thus the distance between them is 0 inches. 
Regarding Applicant's statement that “assuming that the 112(a) rejection is withdrawn, as it should, then Claims 11-19 are clearly non-obvious”, Examiner notes that these arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678